DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-15, 18 and 26-29 are pending and have been examined below.

Response to Arguments
Applicant's amendments with respect to the claim objections have been considered and are persuasive. The objection is withdrawn.

Applicant's arguments with respect to the claim interpretation under 35 USC 112f have been considered and are persuasive. The claims are no longer interpreted under 35 USC 112f.

Applicant's arguments with respect to 35 USC 112b have been considered but are not persuasive. 
over time, it seems reasonable that the user would naturally look at other areas of the display over time. It remains confusing that these variations in the gaze point would result in a corresponding compensating control signal. There doesn't seem to be anything in the claims that clarifies from where the variations in the gaze point originate, and that origination influencing whether or not certain variations result in the compensation. The claims remain rejected under 35 USC 112b.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15, 18 and 26-29 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In all instances below (specific terms, words, or 

Claims 1, 14, and 26
It is not fully clear from the claims how the claimed invention operates. The gaze point is repeatedly determined, and variations in the position of the gaze point are determined/analyzed, and the suspension system is controlled to reduce fluctuation of the position of the gaze point. Is the goal to keep the gaze point at a single position? This seems counterintuitive since the user seems to be likely to be looking at different areas of the display as needed over time. The user may want to check the time, then check different radio stations, then check the origin and destination on the map, and so on, all of which may happen at different positions on the display. Further, it appears that the goal of keeping the gaze point at a single position is done by way of controlling the suspension system so that the repositioning of the gaze point is synchronized with the displacement of the display. As a crude example, it appears that if the gaze point moves upwards by one centimeter, then the suspension system would be controlled such that the gaze point is repositioned to move back downwards by one centimeter. In this example, it is not clear, then, how that control of moving the gaze point back downwards would be synchronized with the displacement of the display unit. Thus, it is not clear if the repositioning of the gaze point if meant to be synchronized with the movement of the display. As per the specification, it appears that in general, the invention is designed to promote better readability of the display as the vehicle naturally vibrates and moves over bumpy terrain, but the claims are not exactly clear as to how this is achieved. 
	Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Allowable Subject Matter
Claims 1-15, 18 and 26-29 are rejected under 35 USC 112b, but appear to be allowable if the rejection(s) were overcome, pending an updated search, since, in the context of vehicle suspension control systems, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the claimed subject matter. Examiner notes that amendment to the claims resulting in a change of scope may result in requirement of an updated search.

Conclusion
	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663